Citation Nr: 0531223	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  00-21 456	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, and if so, entitlement to service connection 
for the same.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1949 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which declined to reopen the 
veteran's previously denied claim of entitlement to service 
connection for schizophrenia.  In January 2003, the Board 
affirmed the RO's decision.  The veteran filed a timely 
appeal with the United States Court of Appeals for Veterans 
Claims (Court), which remanded the claim back to the Board by 
order dated in February 2004.  In January 2005, the Board 
remanded the claim to the RO to implement the Court's order.  
A final supplemental statement of the case was issued in June 
2005, and the claim was returned to the Board. 


FINDINGS OF FACT

1.  In August 1968, the RO denied the veteran's claim for 
service connection for schizophrenia.  The veteran did not 
appeal this decision.

2.  Evidence presented since the August 1968 denial bears 
directly on the specific matter under consideration, and it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The evidence demonstrates that the veteran does not have 
schizophrenia.


CONCLUSION OF LAW

1.  The August 1968 RO decision denying service connection 
for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2005).

2.  Evidence added to the record since the August 1968 RO 
decision is new and material; thus, the claim of entitlement 
to service connection for schizophrenia is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2001).

3.  Schizophrenia was not incurred or aggravated in the 
veteran's active duty service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 30307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
attempt to reopen a claim for service connection for 
schizophrenia.  In this context, the Board notes that a 
substantially complete application was received in September 
1998 and adjudicated in June 1999, prior to the enactment of 
the VCAA.  However, during the course of the appeal, in 
January 2005, the Appeals Management Center (AMC) provided 
notice to the veteran regarding the VA's duties to notify and 
to assist.  Specifically, the AMC notified the veteran of 
information and evidence necessary to reopen a claim for 
service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  The subsequently responded that he had nothing 
further to submit.  In June 2005, the AMC readjudicated the 
claim based on all the evidence, without taint from prior 
adjudications.  Therefore, the Board finds no prejudice in 
the fact that the initial AOJ denial pre-dated VCAA-compliant 
notice.  Accordingly, the Board finds that the content and 
timing of the January 2005 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant treatment records have been secured.  The veteran 
has been medically examined in conjunction with his claim.  
The veteran has written to explain that his diagnosis is 
PTSD, not schizophrenia, and that he has nothing further to 
submit.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

New & Material Evidence

The veteran originally filed a claim for service connection 
for a nervous condition in 1968.  The RO denied the claim by 
rating decision in August 1968, indicating there was no 
evidence that the veteran suffered from the disorder while in 
service, or within one year of separation from service in 
1952.  The evidence of record at the time consisted of the 
veteran's service medical records and post-service private 
medical treatment.  The veteran did not appeal this decision.  

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was amended 
during the appellate period.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Because this claim was received 
before that date, in September 1998, the law in effect when 
the claim was filed is applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).   

In September 1998, the veteran attempted to reopen his claim 
for service connection by submitting clinical records 
documenting then-current treatment.  The RO declined to 
reopen.  During the appeal, in April 2003, the veteran 
submitted a VA medical opinion from his treating 
neuropsychologist, alluding to an old (1968) diagnosis of 
schizophrenia, but finding that the veteran did not have, nor 
had he ever had, schizophrenia.  

The Board finds that this opinion is new, in that it was not 
previously submitted to agency decisionmakers.  It is 
material, in that it bears directly and substantially upon 
the specific matter under consideration, i.e., whether he has 
a current disability related to service.  Further, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Accordingly, the appeal is granted to the extent that the 
claim is reopened.  Because of the nature of the evidence 
used to reopen, there is no prejudice to the veteran for the 
Board now to adjudicate it.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, there is no evidence to suggest that the 
veteran currently has a diagnosis of schizophrenia.  In 
response to the January 2005 duty to assist letter, the 
veteran reported specifically that while he carries a 
diagnosis for PTSD, he does not, in fact, have schizophrenia.  
Outpatient clinical records confirm this statement, including 
the April 2003 opinion by a VA neuropsychologist who 
indicated that the veteran received a diagnosis of 
schizophrenia when discharged from combat duty in Korea, 
likely because this was the typical diagnosis in the days 
before the formal existence of the PTSD diagnosis.  She 
further stated that the veteran actually has no history of 
symptoms of schizophrenia, but instead has been suffering 
from PTSD since service.  The Board notes that service 
connection is in effect for PTSD.  

As the veteran does not have the current disability of 
schizophrenia, service connection for the same is not 
warranted. 


ORDER

Entitlement to service connection for schizophrenia is 
denied.


____________________________________________
J. E. Day 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


